UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D Under the Securities Exchange Act of 1934 VIVAKOR, INC. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 92852R (CUSIP Number) NFG Inc. Christopher A. Wilson, Esq. 2222 Michelson, # 222-164 Wilson, Haglund & Paulsen, P.C. Irvine, CA92612 910 Irvine Center Drive (714) 331-7120 Irvine, CA92618 (949) 752-1100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 17, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 92852R 106 1 NAME OF REPORTING PERSON. NFG Inc. I.R.S. Identification Nos. of Above Person (entities only). 33-0967081 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION California 7 SOLE VOTING POWER NUMBER OF 21,687,219 shares of Common Stock SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY -0- EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 21,687,219 shares of Common Stock WITH 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 21,687,219 shares of Common Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.4% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 92852R 106 1 NAME OF REPORTING PERSON. Steve Miller I.R.S. Identification Nos. of Above Person (entities only). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA 7 SOLE VOTING POWER NUMBER OF -0- SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY -0- EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON 21,687,219 shares of Common Stock* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.4%* 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * Neither the filing of this Schedule 13D nor any of its contents shall be deemed to constitute an admission by Steve Miller that he is the beneficial owner of any of the Common Stock of Vivakor, Inc. referred to herein for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, or for any other purpose, and such beneficial ownership is expressly disclaimed. CUSIP No. 92852R 106 Item1.Security and Issuer. This Schedule13D relates to the Common Stock, par value $0.001 per share, of Vivakor, Inc., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at 2590 Holiday Road, Suite 100, Coralville, IA52241. Item2.Identity and Background. 2.1NFG Inc. (a)The name of the person filing this statement is NFG Inc., a California corporation (“Reporting Person”). (b)The Reporting Person’s principal office address is 2222 Michelson, #222-164, Irvine, CA92612. (c)The Reporting Person’s principal occupation is a private investor and the address where such occupation is conducted is the same as above. (d)During the past five years, Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors). (e)During the past five years, Reporting Person was not a party to a civil proceeding of a judicial or administrative body of competent jurisdiction that resulted in Reporting Person being subject to a judgment, decree or final order enjoining future violations of or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The Reporting Person is a business corporation incorporated in the State of California. 2.2Steve Miller, Chief Executive Officer and Director of Reporting Person. (a)The name of the person filing this statement is Steve Miller, an officer and director of NFG Inc. (“Miller”). (b)Miller’s principal office address is 2222 Michelson, #222-164, Irvine, CA92612. (c)Miller’s principal occupation is the Founder, Chief Executive Officer and Director of NFG
